DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 07/26/2022:
Claims 1-3, 7-10, 12-14, 25, and 26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9, 10, 12, 14, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20130270746), and further in view of Boot et al. (US20100227068) and Hundley et al. (US20180341184).
Regarding claim 1, Elsey teaches an additive fabrication device (apparatus 100; Figure 1 and 2) configured to form layers of solid material (object 122; Figure 1 and 2) on a build platform (platform 121; Figure 1 and 2), each layer of the solid material being formed so as to contact a container (trough 108 ; Figure 1 and 2) in addition to the surface of the build platform and/or a previously formed layer of material (see new section of the object 124 in Figure 4 contacting previously formed layers 122 and flexible element shaping member 110 located at the bottom of trough), the additive fabrication device comprising: 
a container (trough 108; Figure 1 and 2) having a base that comprises a flexible film suspended over an opening (flexible element shaping member 110; Figure 1-4) and at least part of the film is arranged to sag below a build plane ([0115] The sheet may sag because of the weight of the material and the sheet itself); and 
a movable stage (member 110; Figure 1-4) arranged beneath the container and configured to move laterally beneath the container ([0100] movable member 110 that can be moved horizontally along the x-axis by a linear actuator 112; see movable member 110 motion under trough 108 in Figure 1-4), and comprising (see embodiment of member 500 in Figure 15): 
first and second members arranged on either side of the movable stage (rollers 536 and 538; Figure 15), wherein the actinic radiation from the energy source is arranged to be emitted between the first and second members ([0117] rollers 736,738), wherein the first and second members extend above the energy source (see member 110 above light source 116 in Figure 1-4), and 
wherein the first and second members are configured to push the flexible film upwards to produce a flat region of the flexible film at the build plane between the first and second members during said movement of the movable stage ([0108] actuator 112 is engaged to move the flexible element shaping member 110 along the underside 103 of the sheet 101. This action lifts and shapes the sheet 101 to have it adopt a flat configuration or form).
While Elsey suggests a flexible film with a laminate construction ([0098] In other embodiments the sheet may have a multilaminate construction), Elsey fails to teach the flexible film is an upper flexible film and a lower flexible film. Further, while Elsey teaches an energy source configured to direct actinic radiation upwards and through the flexible film of the container ([0047] the flexible element is transparent to the radiation. The radiation source may be located below the element. The radiation may pass through the element), Elsey fails to teach the movable stage comprises the energy source. 
In the same field of endeavor pertaining to a stereolithography apparatus, Boot teaches the movable (along direction 73 in Figure 1) stage (*guiding means 81 and the solidifying means 9; Figure 1) comprises the energy source (solidifying means 9; Figure 1).
Elsey teaches the layer is solidified by radiation and subsequently separated from the attached section before the next layer is formed by solidification ([0013] In an embodiment, the method comprises the step of illuminating the material with a radiation to solidify at least some of the material adjacent the object being made… In an embodiment, the method comprises the step of illuminating the material with a radiation to solidify at least some of the material adjacent the object being made). Boot, however, teaches the solidification and separation occur simultaneously ([0009] At first, the simultaneous solidifying and separating), which would result in a faster build process where there is little to no downtime for the energy source ([0009] provides a speed gain of the process in itself. That is, the start of separating a layer does not have to wait until all parts of the layer have been solidified. Hence, there is little or no downtime of the separating means. Also, there is little or no downtime of the solidifying means).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the movable stage of Elsey comprise the energy source of Elsey, as taught by Boot, for the benefit of simultaneously solidifying and separating the formed layer such that a faster build process occurs.
However, Elsey modified with Boot fails to teach the flexible film is an upper flexible film and a lower flexible film.
In the same field of endeavor pertaining to a stereolithography apparatus, Hundley teaches the flexible film is an upper (flexible membrane 12; Figure 6) and lower flexible film (compliant release layer 9; Figure 6; [0059] “compliant” is used to describe the material properties of the layer (e.g., that the layer is flexible)). The lower flexible film promotes adhesive failure at the interface between the cured 3D object and the bottom of the container when a force is applied to separate the 3D object from the bottom of the container ([0059] The compliant release layer 9 promotes adhesive failure at the interface between the cured photopolymer part and the aperture system when a force is applied to separate the part from the aperture system).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flexible film of Elsey modified with Boot be an upper and lower flexible film, as taught by Hundley, for the benefit of promoting adhesive failure at the interface between the cured 3D object and the bottom of the container
Regarding claim 2, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1. Further, Elsey teaches wherein the first member is a first roller (roller 536; Figure 15).
Regarding claim 9, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1, wherein the second member is arranged in parallel to the first member (see 536 and 538 parallel to each other in Figure 15).
Regarding claim 10, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 9. However, Elsey fails to teach wherein the first member is arranged to be higher than the second member in a build direction.
In the embodiment shown in Figure 3, Boot teaches wherein the first member (guiding means 88; Figure 3) is arranged to be higher than the second member (guiding means 87; Figure 3) in a build direction (directions 125; Figure 3). The portions of the flexible layer that are in contact with the solidifying layer are not moving relative to the solidifying layer ([0061] During such movement the flexible layer 108 is moving in one of the directions indicated by double arrow 174, such that the parts of the flexible layer 108 that are in contact with the layer 10 are not moving relative to the layer 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first member of the Elsey modified with Boot and Hundley to be arranged higher than the second member, as taught by the embodiment of Figure 3 of Boot, for the benefit of keeping the portions of the flexible layer that are in contact with the solidifying layer still relative to the solidifying layer.
Regarding claim 12, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1, further comprising a tensioning device (tensioner 190,191) configured to apply tension forces to the upper and lower flexible films ([0131] The tensioner may be used to tension the sheet 101) in a direction parallel to a direction of the lateral motion of the movable stage ([0132] the tensioner acts around the perimeter of the sheet thereby maintaining tension in both the x and y directions).
Regarding claim 14, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1. However, Elsey fails to teach wherein the lower flexible film is arranged between the movable stage and the upper flexible film.
In the same field of endeavor pertaining to a stereolithography apparatus, Hundley teaches the lower flexible film (compliant release layer 9; Figure 6; [0059] “compliant” is used to describe the material properties of the layer (e.g., that the layer is flexible)) is arranged between the space below the container and the upper flexible film (flexible membrane 12; Figure 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lower flexible film of Elsey modified with
Boot and Hundley to be arranged between the movable stage and the upper flexible film, as taught by Hundley, for the benefit of promoting adhesive failure at the interface between the cured 3D object and the bottom of the container, as discussed in the rejection of claim 1 above.
Regarding claim 25, Elsey modified with Boot Hundley teaches the additive fabrication device of claim 1. However, Elsey fails to teach wherein the upper film is separate from the lower film and there is at least a partial gap between the upper film and the lower film.
In the same field of endeavor pertaining to a stereolithography apparatus, Hundley teaches wherein the upper film is separate from the lower film and there is at least a partial gap between the upper film and the lower film ([0094] pulling the cured photopolymer resin part 7 and the attached portion of the flexible membrane 12 away from the compliant release layer 9 positioned below it; Figure 6). Separating the upper film from the lower film is part of a mixed mode interface separation that reduces the amount of force of a photopolymer part being removed, and therefore enables thick or fine-feature polymer components to be fabricated without damage during separation ([0093] The modified (mixed) adhesive failure mode requires less energy to separate the cured photopolymer part from the aperture. As such, the cured photopolymer part can be removed using a reduced amount of force compared to the amount of force required for separation according to any pure mode (e.g., purely Mode I, purely Mode II, etc.). This mixed mode interface separation may enable thick (>75 mm thickness) or fine-featured (<50 μm resolution) preceramic polymer components to be fabricated without damage induced by excessive strain placed on the cured resin during attempts at separation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the upper film of Elsey modified with Boot and Hundley be separate from the lower film of Elsey modified with Boot and Hundley such that there is at least a partial gap between the upper film and the lower film, as taught by Hundley, for the benefit of reducing the amount of force of a photopolymer part being removed, and therefore enabling the fabrication of thick or fine-feature polymer components without damage during separation. 
Regarding claim 26, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1. However, Elsey fails to teach wherein the upper film is separate from the lower film, and wherein the upper and lower films are mounted under tension, thereby causing the upper and lower films to come into contact with one another.
In the same field of endeavor pertaining to a stereolithography apparatus, Hundley teaches wherein the upper film is separate from the lower film ([0094] pulling the cured photopolymer resin part 7 and the attached portion of the flexible membrane 12 away from the compliant release layer 9 positioned below it; Figure 6), and wherein the upper and lower films are mounted under tension (boundary seal 13 keeps flexible membrane 12 under tension and ends of reservoir 3 keep compliant release layer 9 under tension as shown in Figure 6; [0089] the flexible membrane 12 is suspended under tension), thereby causing the upper and lower films to come into contact with one another (see block 22 in Figure 6). Separating the upper film from the lower film is part of a mixed mode interface separation that reduces the amount of force of a photopolymer part being removed, and therefore enables thick or fine-feature polymer components to be fabricated without damage during separation ([0093] The modified (mixed) adhesive failure mode requires less energy to separate the cured photopolymer part from the aperture. As such, the cured photopolymer part can be removed using a reduced amount of force compared to the amount of force required for separation according to any pure mode (e.g., purely Mode I, purely Mode II, etc.). This mixed mode interface separation may enable thick (>75 mm thickness) or fine- featured (<50 μm resolution) preceramic polymer components to be fabricated without damage induced by excessive strain placed on the cured resin during attempts at separation).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the upper film of Elsey modified with Boot and Hundley be separate from the lower film of Elsey modified with Boot and Hundley, as taught by Hundley, and for the upper and lower films of Elsey modified with Boot and Hundley to be mounted under tension, as taught by Hundley, for the benefit of reducing the amount of force of a photopolymer part being removed, and therefore enabling the fabrication of thick or fine-feature polymer components without damage during separation. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20130270746), Boot et al. (US20100227068), and Hundley et al. (US20180341184), and further in view of Steele et al. (WO2017075575).
Regarding claim 13, Elsey modified with Boot and Hundley teaches the additive fabrication device of claim 1, wherein the first member comprises a plurality of cylinders (536 and 538 in Figure 15). However, Elsey fails to teach wherein the cylinders are metal cylinders.
In the same field of endeavor pertaining to a stereolithography apparatus, Steele teaches wherein the cylinders are metal cylinders ([00106] Leveling rollers can utilize any mechanism known in the art, including grinding rollers that are metal cylinders). A leveling apparatus consisting of “leveling rollers” smoothens a newly formed layer of a 3D object ([00106] Leveling apparatuses are often referred to in the 3D-printing field as "rollers," "leveling rollers," or "scrapers." A leveling apparatus that smoothens a newly formed layer of a
3D object).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the plurality of cylinders of Elsey modified with Boot and Hundley to be metal cylinders, as taught by Steele, for the benefit of smoothing a newly formed layer.
Allowable Subject Matter
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The reasons for allowance are stated in the Office Action mailed 04/26/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743